NOTE: This order is nonprecedentiaL


  Wniteb ~tate5 <!Court of ~peaI5
      for tbe jfeberaI <!Circuit

                  WHITSERVE, LLC,
           Plaintiff/Counterclaim Defendant"
                     Cross Appellant,
                          AND

            WESLEY W. WHITMYER, JR.,
                 Third Party Defendant-
                    Cross Appellant,
                            v.
           COMPUTER PACKAGES, INC.,
           Defendant- / Counterclaim Plaintiff-
                        Appellant.


                    2011-1206, -1261


    Appeals from the United States District Court for the
District of Connecticut in case no. 06-CV-1935, Judge
Alfred V. Covello.


                     ON MOTION


                       ORDER
WHITSERVE v. COMPUTER PACKAGES                                 2

   Upon consideration of Computer Packages, Inc.'s un-
opposed motion to file a corrected, non-confidential brief,
      IT IS ORDERED THAT:

      The motion is granted.
                                   FOR THE COURT


      JJL 21 2011                   /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Gene S. Winter, Esq.
    John A. Krause, Esq.
s20                                                FILED
                                          '.S. COURT OF APPEALS FOR
                                             THE FEDERAL CIRCUIT

                                                JUL 272011
                                                 JAN HORBAlY
                                                    CLERK